Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 1 of 12




          EXHIBIT G
       Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 2 of 12
                                                                              ML Draft July 20, 2017


                               FORBEARANCE AGREEMENT

        This Forbearance Agreement (this “Forbearance Agreement”) dated as of this 1st day of
June, 2017 is by and between Coalview Centralia, LLC (the “Borrower”) and U.S. Bank
National Association, in its capacity as trustee (the “Trustee”) under Indenture of Trust dated as
of December 1, 2013 (the “Indenture”) between the Washington Economic Development
Finance Authority (the “Issuer”) and the Trustee. Capitalized terms used and not defined in this
document have the meanings given such terms in the Indenture. This Forbearance Agreement
shall be effective during the Forbearance Period (as defined in Section V below).

                                           RECITALS

       A.    At the request of the Borrower, the Issuer issued its $26,500,000 Washington
Economic Development Finance Authority Environmental Facilities Revenue Bonds, 2013
(Coalview Centralia, LLC Project) (the “Bonds”) pursuant to the Indenture.

         B.     Pursuant to the Loan Agreement dated as of December 1, 2013 (the “Loan
Agreement”) between the Borrower and the Issuer, the Issuer loaned the proceeds of the Bonds
to the Borrower for the purpose of acquiring, constructing and equipping a coal slurry processing
facility (the “Project”) and Borrower will pay amounts sufficient to pay, when due, the principal
and redemption price of, and interest on, the Bonds.

       C.      The rights of the Issuer under the Loan Agreement were assigned to the Trustee
pursuant to the Indenture as security for the Bonds. In addition, the Borrower granted the
Trustee a security interest in substantially all of its assets pursuant to a Pledge and Security
Agreement dated as of December 1, 2013 (the “Pledge and Security Agreement”) and a
leasehold mortgage on the Project pursuant to a Construction Leasehold Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixtures dated as of December 1, 2013 (the
“Mortgage” and all such collateral so granted under the Bond Documents, the “Collateral”).

        D.     The Indenture, the Loan Agreement, the Pledge and Security Agreement, the
Mortgage, and any other document or agreement delivered as security for, or in respect to, the
Bonds or the Borrower’s obligations under any of such documents are collectively referred to
herein as the “Bond Documents.”

       E.      Potential Defaults or Events of Default have occurred (or will occur) under the
Bond Documents as a result of the failure by the Borrower to (i) make payments pursuant to
Section 4.01of the Loan Agreement, (ii) replenish the balances of the Debt Service Reserve
Fund, the Operating Reserve Fund and the Repair and Replacement Fund, and (iii) to maintain a
Debt Service Coverage Ratio of at least 1.0x as of June 30, 2017 (collectively, the “Specified
Defaults”).

       F.      The Borrower has requested that the Trustee forbear from exercising remedies
available under the Bond Documents as a result of the Specified Defaults.

       In reliance upon the truth of the foregoing recitals, and of the promises, conditions and
covenants herein contained, the Trustee, at the direction of the beneficial owners of 100% in
aggregate principal amount of the Bonds Outstanding (the “Directing Bondholders” and together


                                                 1
       Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 3 of 12
                                                                              ML Draft July 20, 2017


with the Trustee, the “Creditor Parties”), agree to grant the requested forbearance subject to and
upon the conditions set forth herein.

       NOW THEREFORE, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
do hereby agree as follows:

       I.      ACKNOWLEDGEMENTS.

        (a)     Affirmation of Recitals. The Borrower hereby confirms, represents and warrants
to the Creditor Parties that the Recitals set forth at the beginning of this Forbearance Agreement
are true and accurate in all respects, and the Borrower acknowledges that the Creditor Parties are
relying upon such truth and accuracy in entering into this Forbearance Agreement.

        (b)    Agreement of Trustee Pursuant to Trustee Direction. All references in this
Forbearance Agreement to the Trustee’s agreeing with or agreement to, consenting to or consent
to, acknowledging or acknowledgement of, or any like action by the Trustee, shall refer to such
entity having been directed so to agree, consent, acknowledge or take like action pursuant a
direction from the Directing Bondholders.

         (c)    Acknowledgements Respecting Status and Representations. The Borrower
hereby acknowledges and represents to the Creditor Parties, upon which representations the
Creditor Parties have relied in entering into this Forbearance Agreement and the Directing
Bondholders have relied in directing the Trustee to enter into this Forbearance Agreement, that:
(i) the Bond Documents to which the Borrower is a party constitute the valid and binding
obligations of the Borrower; (ii) the outstanding principal amount owed on Bonds is
$23,090,000; (iii) to the best of the Borrower’s knowledge, all of the real and personal property
owned by the Borrower’s is subject to the Mortgage or Pledge and Security Agreement and the
Trustee holds a valid, perfected, first priority lien on all of the Collateral, subject to Permitted
Exceptions (as defined in the Leasehold Mortgage); (iv) all representations and warranties of the
Borrower in this Forbearance Agreement are true and correct as of the date hereof, and shall
survive the execution of this Forbearance Agreement; (v) the Borrower is authorized to enter into
this Forbearance Agreement; and (vi) upon execution and delivery hereof, this Forbearance
Agreement will be a legal and binding obligation of the Borrower.

         (d)     No Waiver. The Borrower hereby acknowledges that nothing in this Forbearance
Agreement is intended to serve as a waiver of any payment or other obligation of the Borrower
under any of the Bond Documents, and each of such obligations shall continue in full force and
effect, subject to the terms and conditions of this Forbearance Agreement as more specifically set
forth herein. The Borrower hereby acknowledges that the Creditor Parties reserve all of their
respective rights to take action with respect to the Specified Defaults and any other defaults,
Potential Defaults and Events of Default now or hereafter existing under the Bond Documents,
including, without limitation, the Specified Defaults, upon the occurrence of a Forbearance
Termination Event (as defined in Section V below). The parties acknowledge that, subject to the
terms of this Forbearance Agreement and the Creditor Parties’ agreement to forbear as more
particularly set forth herein, all terms of the Bond Documents remain in full force and effect.




                                                 2
       Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 4 of 12
                                                                              ML Draft July 20, 2017


        (e)     Specified Defaults. The Borrower represents and warrants that as of the date
hereof there is no other default or Event of Default, or any event which, with notice or lapse of
time or both, would constitute a default or an Event of Default under any of the Bond
Documents, other than the Specified Defaults.

        (f)      Ratification of Security Interest. The Borrower hereby ratifies and confirms its
grant of a first priority security interest in the Collateral, subject to Permitted Exceptions, in
favor of the Creditor Parties to secure the Bonds and amounts owing under the Bond Documents.
The Borrower hereby warrants that, to its knowledge, there are no other liens existing as of the
date hereof with respect to the Collateral other than Permitted Exceptions.

       II.     COVENANTS AND AGREEMENTS OF THE BORROWER.

       To further induce the Creditor Parties to enter into this Forbearance Agreement and to
forbear, as and to the extent provided in this Forbearance Agreement, the Borrower further
covenants and agrees, and represents and warrants to the Creditor Parties as follows:

        (a)     Fees and Expenses. The Borrower shall pay all fees and expenses of the Creditor
Parties (including, but not limited to, reasonable fees and expenses of its attorneys) in connection
with the negotiation, execution and enforcement of this Forbearance Agreement and any
foregoing fees and expenses upon presentment thereof on a current basis in accordance with the
provisions for payment of fees and expenses of the Trustee as set forth in the Bond Documents;
provided, however, that nothing herein modifies, alters or amends the Trustee’s respective rights
under the Bond Documents to receive payment of its fees and expenses from the Trust Estate.

        (b)     Operations. Attached hereto as Exhibit A is a weekly budget through December
31, 2017 (the “Budget”) prepared by the Borrower, which Budget sets forth a good faith
projection of all cash receipts and disbursements relating to the Project during the period. The
Borrower shall use Gross Revenues and other available funds to pay only those budgeted
expenses in the amounts, time and categories set forth in the Budget; provided that any amounts
not expended by the Borrower in accordance with the Budget for a particular expenditure in any
week may be expended for such purpose into future weeks. No later than October 31, 2017, the
Borrower shall provide the Creditor Parties with a budget for the next calendar year. The
Borrower hereby covenants and agrees that during the Forbearance Period it shall operate and
achieve in good faith the results in accordance with Budget.

        (c)     Cooperation with Directing Bondholders. If requested by the Directing
Bondholders, the Borrower shall hire a financial advisor acceptable to the Directing Bondholders
on terms acceptable to the Directing Bondholders, to assist in the preparation and review of
financial reports, projections and materials through the Forbearance Period.

       (d)     Debt Service Coverage Ratio. For the Twelve-Month Periods ending December
30, 2017, the Borrower shall maintain a Debt Service Coverage Ratio of not less than 1.0x.

        (e)     Trades Payable. The Borrower will not as of the end of any Fiscal Quarter permit
(i) ninety (90) percent or more of its accounts payable to age more than 60 days and (ii) the
remaining ten (10) percent of its accounts payable to age more than 90 days; provided amounts
due to TA Mining for royalties, Gables Energy, Coalview Recovery Group and IFB shall be not


                                                 3
      Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 5 of 12
                                                                            ML Draft July 20, 2017


be counted for this purpose. If the Borrower fails to meet the Trade Payable Covenant in any
Fiscal Quarter, such failure shall, only if so directed by the Majority Holders, constitute a
Forbearance Termination Event.

       (f)    Reporting and Conference Calls.

               (1)    Beginning on June 15, 2017 and on the like day each month thereafter
       during the Forbearance Period, the Borrower shall deliver to the Directing Bondholders,
       and shall post on EMMA, a written report including actual revenues and expenditures,
       comparison to Budget, balance sheet and volume reports on slurry and coal.

              (2)     On June 20, 2017, July 20, 2017, August 20, 2017 and October 20, 2017,
       representatives of the Borrower and its advisors will host a conference call with the
       Creditor Parties to discuss the financials, operations and management of the Project.

              (3)     The Borrower shall notify the Creditor Parties immediately of any notices
       of default from any other counterparty.

               (4)    The Borrower shall provide the Creditor Parties, upon request, all other
       financial and other information related to the Borrower, within five (5) Business Days of
       such request.

       (g)    Annual Audit. Notwithstanding the Loan Agreement requirements, the Borrower
and Creditor Parties agree that the annual audited financial statements for the year ending
December 31, 2016 shall be delivered by the Borrower no later than July 30, 2017.

       (h)    Bond Document Amendments. The Borrower has agreed to amend the optional
redemption provisions under the Indenture to restate the optional redemption of the Bonds as
follows:

                Redemption Date                              Redemption Price
              August 1, 2022 through July 31, 2023              107.5%
              August 1, 2023 through July 31, 2023              105.0%
              August 1, 2024 and thereafter                     100.0%

        The Borrower shall deliver a draft of the amendments set forth above (the “Amendment”)
to Trustee no later than ______, 2017 and shall deliver the fully executed Amendment, together
with a bond counsel opinion satisfactory to the Trustee that the execution and delivery of the
Amendment and the Forbearance Agreement will not adversely affect the federal tax exemption
of interest on the Bonds, no later than __________, 2017.

       III.   APPLICATION OF GROSS REVENUES; DEBT SERVICE.

       (a)     Application of Gross Revenues. The Borrower shall deposit all Gross Revenues
with the Trustee immediately upon receipt for deposit in the Revenue Fund. The Borrower shall
be permitted to maintain a $50,000 balance (the “Minimum Balance”) in its operating account.
On every other Friday, commencing June 30, 2017 (the “Disbursement Date”), the Trustee shall


                                                4
      Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 6 of 12
                                                                             ML Draft July 20, 2017


transfer amounts on deposit in the Revenue Fund, in the following manner, at the times and in
the order of priority indicated, to the extent of funds available therefor:

               (1)     To the Borrower, in an amount equal to 105% of the Operating Expenses
       (excluding TA Mining Royalties and amounts for Major Components) set forth in the
       Budget for the following two week period, net of the balance of the operating account
       (other than the Minimum Balance), as certified by the Borrower in a requisition delivered
       to the Trustee no later than the Wednesday prior to the Disbursement Date;

              (2)     To the Bond Fund, in equal bi-weekly installments necessary to pay
       principal of and interest due on the Bonds on the next Interest Payment Date;

              (3)     To the Operating Reserve Fund, to maintain the balance therein at
       $600,000;

              (4)     To the Repair and Replacement Fund, in a monthly installment equal to
       $23,200 until the aggregate amount deposited therein is equal to $261,000;

              (5)    To the Debt Service Reserve Fund, to maintain the balance therein at the
       Debt Service Reserve Fund Requirement;

              (6)    To the Operating Reserve Fund, to maintain the balance therein at the
       Operating Reserve Fund Requirement;

              (7)     To the Repair and Replacement Fund, to maintain the balance therein at
       the Repair and Replacement Fund Requirement;

               (8)     To the holder of the Subordinate Note, until all the accrued and unpaid
       interest has been paid in full;

               (9)    To TA Mining to pay any accrued and unpaid TA Mining Royalties; and

               (10)   To the holder of the Subordinate Note, to pay principal on the Subordinate
       Note.

        To the extent Gross Revenues during any Disbursement Date are insufficient to make the
payments required by clauses (2) – (4), the Trustee shall during any future Disbursement Date,
fund any such deficiency in the order of priority set forth above before making payments with
respect to the next priority.

       (b)     Payment of Debt Service and other fees during Forbearance Period.

               (1)     During the Forbearance Period, the Borrower shall make the payments set
       forth in Section 4.01 of the Loan Agreement.

              (2)    No later than December 31, 2017, the Borrower shall replenish the Debt
       Service Reserve Fund to the Debt Service Reserve Fund Requirement.




                                                5
       Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 7 of 12
                                                                               ML Draft July 20, 2017


               (3)     On each Interest Payment Date during the Forbearance Period, the Trustee
       shall pay principal of and interest on the Bonds from (i) first, amounts on deposit in the
       applicable account of the Bond Fund and (ii) second, to the extent of any deficiency
       therein and if so directed by the Majority Holders, amounts on deposit in the Debt
       Service Reserve Fund. On any Interest Payment Date, the Majority Holders may direct
       the Trustee to apply amounts on deposit in the Debt Service Reserve Fund to pay the
       principal that was due on February 1, 2017 and remains unpaid.

        (c)      Capital Improvements and Major Components. The Borrower shall only incur
such capital expenditures as set forth in the “Major Components” line item of the Budget. The
Borrower shall submit a requisition to the Trustee for amounts necessary to pay for actual
expenses incurred for major components and other capital or repair needs. Within five (5)
Business Days of receipt of the requisition, the Trustee shall fund the amount requested if it is in
compliance with the Budget from the Repair and Replacement Fund, and if amounts therein are
insufficient, from the Operating Reserve Fund.

        (d)   TA Mining Royalties. The Borrower shall not pay any TA Mining Royalties
other from funds available pursuant to Section III(a)(9) above.

        (e)     Line of Credit. The Borrower shall not incur any additional indebtedness, except
for the Line of Credit in the amount of $709,000, which bears interest at LIBOR + 6.0% with an
upfront fee of 0.75%. Such Line of Credit shall be subordinated to the Bonds and Subordinate
Note and shall not be secured by any assets of the Borrower.

       IV.     CONDITIONS TO EFFECTIVENESS OF FORBEARANCE AGREEMENT.

       This Forbearance Agreement shall not become effective (such date being defined as the
“Effective Date”) until receipt by the Creditor Parties of each of the following:

       (a)     a fully executed original of this Forbearance Agreement; and

       (b)     a copy of the Budget.

       V.      FORBEARANCE TERMINATION EVENTS; REMEDIES.

         (a)    Forbearance Termination Events. The period of this forbearance (the
“Forbearance Period”) shall commence on the Effective Date and shall continue until the earlier
of (i) a Forbearance Termination Event; or (ii) December 31, 2017. A “Forbearance Termination
Event” shall be the occurrence of any one of the following:

              (1)     The occurrence of any default or Event of Default, or any event which,
       with the passage of time or giving of notice or both, would constitute a default or Event
       of Default under any of the Bond Documents, other than the Specified Defaults, as
       determined by all of the Creditor Parties; or

              (2)    The filing of a bankruptcy or other insolvency proceeding by or against
       the Borrower; or



                                                 6
       Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 8 of 12
                                                                             ML Draft July 20, 2017


               (3)     A violation by the Borrower of any of the covenants and obligations set
       forth herein; or

               (4)   If any of the representations or warranties made hereunder by or on behalf
       of the Borrower (including the Recitals hereto) shall not have been true, accurate or
       complete in any material respect when made;

               (5)    If the fully executed Amendment is not delivered by _________, 2017; or

              (6)    If, in derogation of the acknowledgements given pursuant to Section I, the
       Borrower asserts the existence of any defense, set off, reduction, claim or counterclaim,
       whether at law or in equity, with respect to the indebtedness or other obligations
       evidenced and/or secured by this Forbearance Agreement or any of the Bond Documents.

        (b)    Remedies Upon Termination. Upon the occurrence of a Forbearance Termination
Event, the forbearance granted under Section VI shall immediately and automatically terminate,
and the Creditor Parties shall have available to them all rights and remedies specified under this
Forbearance Agreement, any of the Bond Documents or under applicable law.

       VI.     AGREEMENT TO FORBEAR.

        During the Forbearance Period, the Creditor Parties hereby agrees to forbear from
exercising remedies under the Bond Documents arising by reason of the Specified Defaults. The
foregoing agreement by the Creditor Parties (i) is not intended by the parties and shall not be
construed as a waiver of any existing and continuing defaults under the Bond Documents, it
being acknowledged and agreed that no such waiver shall be effected hereby, and (ii) is only an
agreement to forbear from directing the exercise of rights and remedies available under the Bond
Documents as such rights relate to the Specified Defaults and is in no way intended to limit any
rights or remedies the Creditor Parties may have with respect to any default or “Event of
Default” (as such terms is defined in any Bond Documents) heretofore, now, or hereafter arising
other than the Specified Defaults. Upon the termination of the Forbearance Period, all
forbearances, deferrals and indulgences granted by the Creditor Parties pursuant to this
Forbearance Agreement shall automatically terminate, and the Creditor Parties shall thereupon
have, and shall be entitled to exercise, any and all of their respective rights and remedies under
the Bond Documents.

         The Borrower acknowledges that the aforesaid agreement by the Trustee is given at the
request of the Borrower, and the Borrower s and warrants to and for the benefit of the Creditor
Parties that such agreement shall not have the effect of releasing any person or entity from
liability for repayment of the indebtedness or performance of the obligations evidenced and/or
secured by the Indenture or any of the other Bond Documents. The Borrower hereby waives all
notices of default and rights to cure as provided in the Bond Documents or otherwise with
respect to the Specified Defaults. The Borrower also reaffirms the Trustee’s right to payment of
its fees and expenses as Trustee and to the lien securing the same, all as set forth in the Bond
Documents. The Borrower acknowledges and agrees that nothing in this Forbearance
Agreement shall act in derogation of such right to payment or such lien.




                                                7
       Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 9 of 12
                                                                              ML Draft July 20, 2017


       VII.    WAIVER.

        For so long as no Forbearance Termination Event or default which with the passage
of time will become a default exists has occurred, upon replenishment of the Debt Service
Reserve Fund to the Debt Service Reserve Fund Requirement, the Operating Reserve Fund
to the Operating Reserve Fund Requirement and the Repair and Replacement Fund to the
Repair and Replacement Fund Requirement, and payment of all past due and current debt
service due on the Bonds and the Subordinate Note, the Bondholders shall waive all
Specified Defaults under the Bond Documents. Upon waiver of the Specified Defaults,
Gross Revenues shall be deposited in the Revenue Fund and applied as set forth under Section
6.1 of the Indenture.

       VIII.   VOLUNTARY ACTION.

        The Borrower hereby acknowledges and agrees that it (i) has read and understands the
contents of this Forbearance Agreement, (ii) has had the opportunity to consult with counsel of
its choice throughout all of the negotiations that preceded the execution of this Forbearance
Agreement, and (iii) has acted voluntarily and without duress in connection with the execution
and delivery of this Forbearance Agreement after reviewing and understanding each provision of
this Forbearance Agreement and without reliance upon any promise or representation of any
person or persons acting for or on behalf of the Creditor Parties.

       IX.     RELEASE OF THE CREDITOR PARTIES.

     IN ORDER TO INDUCE THE CREDITOR PARTIES TO ENTER INTO THIS
AGREEMENT, AND THE DIRECTING BONDHOLDERS TO DIRECT THE TRUSTEE,
THE BORROWER FOREVER RELEASES AND DISCHARGES THE CREDITOR PARTIES
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND
AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL
CLAIMS, CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR
ATTORNEYS’ FEES AND COSTS) WHICH IT (INCLUDING JOINTLY OR SEVERALLY)
EVER HAD OR MAY NOW HAVE AGAINST ANY OF THE RELEASED PARTIES FOR
ANY CLAIMS ARISING OUT OF OR RELATED IN ANY WAY TO THE BOND
DOCUMENTS OR THE ADMINISTRATION THEREOF, WHETHER KNOWN OR
UNKNOWN, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL CLAIMS BASED
UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF DURESS,
ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT,
REGULATORY VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT,
CONTRACT OR REGULATORY CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS
INTENDED TO BE FINAL AND IRREVOCABLE AND IS NOT SUBJECT TO THE
SATISFACTION OF ANY CONDITIONS OF ANY KIND.

        The provisions, waivers and releases set forth in this Section VIII are binding upon the
Borrower and their respective trustees, directors, agents, employees, assigns and successors in
interest. The provisions, waivers and releases of this Section VIII shall inure to the benefit of
each member of the Released Parties.




                                                 8
      Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 10 of 12
                                                                                ML Draft July 20, 2017


         The Borrower represents and warrants that it is the sole and lawful owner of all right, title
and interest in and to all of the claims released hereby and it has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or transfer to any
person any such claim or any portion thereof. The Borrower indemnifies and holds harmless
each member of the Released Parties from and against any claim, demand, damage, debt, liability
(including payment of reasonable attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any assignment or transfer of any released
claims made by the Borrower hereunder.

       The provisions of this Section VIII shall survive payment in full of the amounts owed by
the Borrower under the Bond Documents, full performance of all the terms of this Forbearance
Agreement, and any exercise of remedial actions under the Bond Documents or otherwise.

       X.      INDENTURE HELD FUNDS.

        The Borrower hereby acknowledges and agrees that all amounts on deposit in the Bond
Fund and the Debt Service Reserve Fund are held in trust by the Trustee for the benefit of the
owners of the Bonds and the Borrower has no right, title or interest in such funds held in the
Bond Fund and the Debt Service Reserve Fund. The Borrower further hereby acknowledges and
agrees that Bond Fund and the Debt Service Reserve Fund are not “property of the debtor’s
estate” under 11 U.S.C. § 541, are not protected by the automatic stay under 11 U.S.C. § 362,
and are not “cash collateral” under 11 U.S.C. § 363.

       XI.     FURTHER ASSURANCES.

        The Borrower will take such other actions as the Creditor Parties may reasonably request
from time to time to perfect or continue the Creditor Parties’ security interests in the Collateral
and to accomplish the objectives of this Forbearance Agreement and the Bond Documents.

       XII.    MISCELLANEOUS.

       (a)     Notices. All notices, demands, requests and other communications required
pursuant to the provisions of this Forbearance Agreement shall be given in accordance with the
Indenture (as modified by any change of address notifications heretofore given by the parties).

       (b)     No Modification or Waiver. None of the terms or provisions of any of the Bond
Documents or of this Forbearance Agreement may be changed, waived, modified, discharged or
terminated except by a written instrument executed by the parties or party against whom or
which enforcement of the change, waiver, modification, discharge or termination is asserted.
None of the terms or provisions of the Bond Documents or this Forbearance Agreement shall be
deemed to have been abrogated or waived by reason of any failure or failures to enforce the
same.

         (c)    Counterparts. This Forbearance Agreement may be executed in any number of
counterparts, each of which shall be considered an original for all purposes, provided, however,
that all such counterparts shall together constitute one and the same instrument. A pdf signature
hereon shall be deemed an original for all purposes.


                                                  9
      Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 11 of 12
                                                                            ML Draft July 20, 2017


       (d)     Time is of the Essence. Time shall be of the essence with respect to each and
every of the various undertakings and obligations set forth in this Forbearance Agreement.

        (e)     Successors and Assigns. The provisions of this Forbearance Agreement shall be
binding upon, and shall inure to the benefit of, the respective successors and assigns of the
Creditor Parties, and the respective heirs, legal representatives, successors and assigns of the
Borrower; provided, however, nothing herein shall be intended as a consent to an assignment not
specifically permitted by the Bond Documents.

        (f)    Entire Agreement. The various Bond Documents, as confirmed and affected by
this Forbearance Agreement, constitute the entire agreement between the Creditor Parties, the
Borrower and the other parties to the Bond Documents and this Forbearance Agreement relating
to or connected with the Bonds. Any other agreements or understandings related to or connected
with the Bonds not expressly set forth in the Bond Documents, as confirmed or affected hereby,
are null and void and superseded in their entirety.

        (g)     No Third-Party Beneficiaries. This Forbearance Agreement shall be solely for the
benefit of the parties to this Forbearance Agreement and the other Creditor Parties and no other
person or entity shall be a third party beneficiary hereof.

        (h)     Applicable Law. This Forbearance Agreement is executed and delivered under
seal and shall be construed in accordance with and governed by the laws of, the State of
Washington without giving effect to the choice of laws principles thereof.

       (i)    Captions. The captions and headings in this Forbearance Agreement are for
convenience only and in no way define or describe the scope or content of any provision of this
Forbearance Agreement.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               10
     Case 3:18-cv-05639-RSM Document 184-7 Filed 08/26/19 Page 12 of 12




        IN WITNESS WHEREOF, the parties have executed this Forbearance Agreement as a
sealed instrument as of the date first above written.



COALVIEW CENTRALIA, LLC


___________________________
Name:
Title:


U.S. BANK NATIONAL ASSOCIATION, as Trustee


___________________________
Name:
Title:




                                          11
